DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 13, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, an electronic device, comprising: a waveguide having an output coupler; a display configured to provide a display image to the waveguide that is coupled out of the waveguide towards an eye box by the output coupler; a polarization-dependent lens through which a real-world image for a real-world object is viewable; an electronic shutter, wherein the electronic shutter is configured to switch between a clear state in which the real-world image passes through the electronic shutter and an opaque state in which the real-world image is blocked by the electronic shutter; and a polarization switch between the output coupler and the polarization-dependent lens, wherein the polarization switch is configured to alternately switch between: a first state when the electronic shutter is in the clear state, wherein in the first state the polarization switch is configured to allow the real-world image to pass through the polarization-dependent lens to the eye box without being focused by the polarization-dependent lens; and a second state when the electronic shutter is in the opaque state, wherein in the second state the polarization switch is configured to allow the display image to be focused by the polarization-dependent lens while passing to the eye box.
Claim 13 recites, inter alia, a head-mounted device, comprising: a display configured to output a display image; a waveguide with an output coupler configured to pass the display image from the display to an eye box; a polarization-dependent lens interposed between the output coupler and the eye box; a first polarization switch between the polarization-dependent lens and the output coupler; and an electrically adjustable shutter having first and second linear polarizers and a second polarization switch between the first and second linear polarizers, wherein the second polarization switch is switchable between a first state in which the electrically adjustable shutter blocks a real-world image from a real-world object from reaching the polarization- dependent lens and a second state in which the electrically adjustable shutter passes the real-world image to the polarization-dependent lens.
Claim 18 recites, inter alia, a head-mounted device, comprising: a display; switchable optical components configured to switch synchronously between a first state and a second state; and a tunable liquid crystal lens through which a display image from the display is provided to an eye box during the first state and not the second state and through which a real-world image from a real-world object is provided to the eye box during the second state and not the first state, wherein the switchable optical components comprise a polarization switch through which the display image is provided to the eye box during the first state.
None of the prior art of record alone or in combination discloses the claimed invention.
Choi (US 2021/0003848) discloses a head-mounted device (see figures 1, and 13-14, for instance), comprising: comprising: a waveguide (140) having an output coupler; a display (120); a polarization-dependent lens (160) through which a real-world image for a real-world object is viewable; an electronic shutter (150); and a tunable liguid crystal lens (160; [0020]) through which a display image from the display is provided to an eye box (see figure 1), wherein the electronic shutter (150) is configured to switch between a clear state (see fig. 14) in which the real-world image passes through the electronic shutter and an opaque state (see fig. 13) in which the real-world image is blocked by the electronic shutter.
However, Choi does not expressly disclose a polarization switch between the output coupler and the polarization-dependent lens, wherein the polarization switch is configured to alternately switch between: a first state when the electronic shutter is in the clear state, wherein in the first state the polarization switch is configured to allow the real-world image to pass through the polarization-dependent lens to the eye box without being focused by the polarization-dependent lens; and a second state when the electronic shutter is in the opaque state, wherein in the second state the polarization switch is configured to allow the display image to be focused by the polarization-dependent lens while passing to the eye box; or a first polarization switch between the polarization-dependent lens and the output coupler; and an electrically adjustable shutter having first and second linear polarizers and a second polarization switch between the first and second linear polarizers, wherein the second polarization switch is switchable between a first state in which the electrically adjustable shutter blocks a real-world image from a real-world object from reaching the polarization- dependent lens and a second state in which the electrically adjustable shutter passes the real-world image to the polarization-dependent lens, wherein the switchable optical components comprise a polarization switch through which the display image is provided to the eye box during the first state, nor would it have been obvious to do so in combination.
Claims 2-12, 14-17 and 19-21 are allowed by virtue of dependency from claims 1, 13 and 18, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        8/16/2022